Citation Nr: 1535960	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  03-27 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to direct service connection for diabetes mellitus with end stage renal disease, diabetic retinopathy, peripheral neuropathy, diabetic gastroparesis, and coronary artery disease, to include as due to herbicide exposure, for substitution and accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active military service from February 1969 to November 1970.  The Veteran died in February 2013.  The appellant seeks surviving spouse benefits.

This case comes to the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department by Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In November 2003 and May 2004, the Board remanded the case for further development.  In a November 2005 decision, the Board denied service connection for diabetes mellitus.  In June 2006, a Deputy Vice Chairman of the Board granted a Motion to Reconsider and vacated the Board's November 2005 decision based upon the discovery of new and material evidence in the form of pertinent military records from the service department.  In July 2009, the case was remanded by an expanded panel.  In an August 2010 decision, the Board again denied the claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  In a May 2012 decision, the Court vacated and remanded that Board decision for further proceedings consistent with its decision.  In a March 2015 decision, the Board denied the appellant's claim for presumptive service connection for diabetes mellitus and all secondary conditions, to include as due to herbicide exposure, for substitution purposes, and remanded the claim for direct service connection for diabetes mellitus for further development.  The record shows substantial compliance with the remand requests.  Dyment v. West, 13 Vet. App. 141 (1999).


FINDING OF FACT

The Veteran's diabetes mellitus did not have its onset during active service or within one year thereafter, and it is not related to active service.  


CONCLUSION OF LAW

The criteria for direct service connection for diabetes mellitus with end stage renal disease, diabetic retinopathy, peripheral neuropathy, diabetic gastroparesis and coronary artery disease, to include as due to herbicide exposure, for substitution and accrued benefits purposes, are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Director of Compensation and Pension Service issued a Fast Letter in August 2010 that provided guidance on processing claims involving the substitution of parties.  That letter noted that, unlike prior accrued benefits claims, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  The letter provided guidance on specific procedures to follow, noting that any eligible survivor submitting a claim for accrued benefits will automatically be considered as requesting to substitute and may be able to submit additional evidence in support of the claim. 

Effective October 6, 2014, VA amended its adjudication regulations, to include adding new 38 C.F.R. § 3.1010.  79 Fed. Reg. 52982 (Sept. 5, 2014).  Under the new regulation, VA is required to send a duty to notify letter only if the notice was not sent to the deceased claimant or if the notice sent to the deceased claimant was inadequate, and a substitute has the same rights regarding the submission of evidence as would have applied to the claimant had the claimant not died.

In most accrued benefits cases, a decision is based on the evidence that is on file at the time of the Veteran's death.  Both the Fast Letter and new regulation indicate that in cases involving substitution, additional evidence can be added to the record.  

Both the Fast Letter and new regulation also provide that, if proper notice was sent to the original appellant, in this case the Veteran, further notice need not be sent to the substituted party.  In this case, prior to the Veteran's death, a January 2004 letter notified him of the criteria for establishing direct service connection, the evidence required in that regard, and his and VA's duties for obtaining evidence.  While the letter did not predate the September 2002 rating decision, the claim was thereafter readjudicated in a July 2005 supplemental statement of the case.  A March 2009 letter reiterated the notice in the January 2004 letter and notified him of how VA determines disability ratings and effective dates if service connection is awarded.  The claim was readjudicated in an August 2009 supplemental statement of the case.  Thus, any timing deficiency has been cured.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the neither the appellant nor representative has alleged any prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination, including records from the Social Security Administration.  Also of record are statements by the appellant and Veteran in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA obtained a medical opinion in April 2015 to address the Veteran's claim that diabetes was caused by eating and drinking local food and water while aboard ship in the waters off the coast of Vietnam.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims file.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran claims that diabetes mellitus is due to herbicide exposure during service.  In a September 1997 statement, he asserted that he must have been exposed to herbicides in Vietnam from eating animals, plants, and unknown fruit and drinking the local water, which he did to survive.  In a January 1998 statement, he asserted that he engaged in land battle up to the jungle where he had to drink from the dirty river and eat live animals.  

The service medical records are negative for treatment for or complaints of diabetes mellitus.  VA and private treatment records first note treatment for and a diagnosis of diabetes mellitus in June 1994, but show a reported history of having diabetes mellitus since the early 1980s.

At the outset, the Board observes that the Board's March 2015 decision denied a claim for presumptive service connection for diabetes mellitus, to include as due to herbicide exposure, and all secondary conditions.  The Board in that decision found that the Veteran did not have service in the Republic of Vietnam.  In making that finding, the Board determined that he did not engage in combat while in Vietnam.  The Board also denied the claim for presumptive service connection for diabetes mellitus based on the finding of a chronic disease.  The Board found that diabetes mellitus did not manifest to a compensable degree within one year after separation from service.  The appellant's motion for reconsideration of that decision was denied.

Thus, the Board finds that the Veteran's diabetes mellitus did not have its onset during active service or within one year thereafter.  This decision will focus on whether direct service connection for diabetes mellitus is warranted based on a finding that diabetes mellitus is etiologically related to active service, to include as due to herbicide exposure.  

The Board notes the Veteran's assertions of eating live animals and drinking from the river during combat service in Vietnam.  However, because of the Board's March 2015 decision finding that he did not serve in Vietnam or engage in combat, the Board cannot consider those assertions as there is a Board finding that the Veteran did not serve in the Republic of Vietnam and the Board cannot revisit that finding at this time.  Nevertheless, in the remand portion of the March 2015 decision, the Board requested a medical opinion on whether the Veteran's diabetes mellitus was caused by eating and drinking local food and water while aboard ship in the waters off the coast of Vietnam.

In an April 2015 medical opinion, a VA examiner indicated that the Veteran's diabetes mellitus was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted the Veteran's assertion that exposure to food and water aboard ship in proximity to Vietnam resulted in his diabetes.  The examiner observed that the service medical records showed that the Veteran was obese at the time of his discharge and he had no evidence of diabetes based on urinalysis which was negative for glucose.  The examiner noted that the Veteran had been diagnosed with diabetes approximately 10 years after service.  The examiner acknowledged that the Veteran's presence in Vietnam could not be determined.  The examiner then stated that herbicide exposure through food and water consumed on ship could not be established without conjecture.  The examiner indicated that if such exposure had occurred, then one would expect a large cohort of individuals on ships off the coast of Vietnam to have suffered the ill effects of herbicides.  The examiner observed that such a cohort of individuals does not exist.  The examiner concluded that a nexus between the Veteran's service and diabetes cannot be established.  

The Board finds that the examiner's opinion provides a plausible rationale and is competent and persuasive evidence.  Therefore, the Board finds that the Veteran's diabetes mellitus is not related to active service, to include as due to herbicide exposure.  As the opinion was based on a full review of the records in the claims file and the current medical knowledgebase on diabetes and exposure to herbicides, the Board finds it to be of great probative value.  Hayes v. Brown, 9 Vet. App. 67 (1996).  It is the only competent medical opinion of record and unfortunately it is against the claim.  The Veteran has not submitted any competent evidence that supports the claim.  

The Board notes that a lay person is competent to give evidence about observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, both the Veteran and appellant have dated the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  They are not shown to have the requisite medical training to provide a competent opinion regarding the etiology of diabetes mellitus.  Thus, they are not competent to address etiology.  The competent medical evidence shows that his diabetes mellitus is not related to active service.

In conclusion, the Board finds that diabetes mellitus did not have its onset during active service or within one year thereafter, and it is not related to active service.  Accordingly, direct service connection for diabetes mellitus and all secondary conditions, to include as due to herbicide exposure, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to direct service connection for diabetes mellitus with end stage renal disease, diabetic retinopathy, peripheral neuropathy, diabetic gastroparesis and coronary artery disease, to include as due to herbicide exposure, for substitution and accrued benefits purposes, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


